     Case 2:18-cv-00982-KJM-CKD Document 25 Filed 11/05/18 Page 1 of 2


1
     R IVER A & AS S OC IATES
2    1425 River Park Drive, Suite 250
     Sacramento, California 95815
3    Tel: 916-922-1200 Fax: 916 922-1303

4    Jesse M. Rivera, SBN 84259
     Shanan L. Hewitt, SBN 200168
5    Jonathan B. Paul, SBN 215884
     Jill B. Nathan, SBN 186136
6    Glen A. Williams, SBN 257665
     Wendy Motooka, SBN 233589
7

8     Attorneys for Defendants,
      MARK CHERRY, A. STANLEY KUBOCHI,
9     HUBERT CHEN, JEFF HARRY,
      STEPHANIE MAROUN and JASON STRATTON
10

11                             IN THE UNITED STATES DISTRICT COURT
12                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      JOHN J. FUERY,                                )    CASE NO. 2:18-cv-00982-KJM-CKD
14                                                  )
                      Plaintiff,                    )    NO T I CE O F NO N-RE CE I PT O F
15                                                  )    PLAINTIFF’S AMENDED COMPLAINT,
                                                    )    BY DEFENDANTS CHERRY, KUBOCHI,
16             vs.                                  )    CHEN, HARRY, MAROUN, AND
                                                    )    STRATTON
17                                                  )
      MARK CHERRY, et al.,                          )
18                                                  )
                      Defendants.                   )
19                                                  )
20           On June 27, 2018 Defendants Deputy CHERRY, Sacramento Court Pro Per Coordinator A.
21    STANLEY KUBOCHI, Assistant Public Defender CHEN, and Deputy District Attorneys HARRY,
22    MAROUN and STRATTON (“Defendants”) filed a motion to dismiss the entirety of the claims
23    alleged against them in Plaintiff FUERY’s Complaint at Doc. 1; the motion provided that the claims
24    should be dismissed pursuant to Fed. R. Civ. Proc. 12(b)(1) and 12(b)(6). (Doc. 13). Plaintiff
25    Fuery, an attorney appearing as a pro se litigant, filed no timely opposition to the motion, and
26    he did not appear at the hearing on August 24, 2018. On the morning of the hearing on
27    Defendants’ motion, Mr. Fuery filed a “Declaration.” (Doc. 20). On September 5, 2018, this Court
28    granted Defendants’ motion to dismiss, but gave Plaintiff leave to amend his Complaint “as to part
     _____________________________________________________________________________________________________
                                                        Notice of Non-Receipt of Plaintiff’s Amended Complaint
                                                                                                       Page 1
     Case 2:18-cv-00982-KJM-CKD Document 25 Filed 11/05/18 Page 2 of 2


1     of his ADA and Rehabilitation Act claim, his allegations against Hubert Chen and his allegations
2     against Jeff Harry.” (Doc. 23, p. 2:4-6). Among the allowances in particular, Plaintiff Fuery is
3     permitted to amend to “allege an ADA or Rehabilitation Act claim against a defendant in his or her
4     official capacity or against the Sacramento County Superior Court for prospective injunctive relief.”
5     (Doc. 23, p. 11:26-28).
6              Plaintiff filed a request on September 4, 2018 for additional time to file an amended
7     complaint or to otherwise respond to Defendants’ motion which had already been heard. (Doc. 22).
8     Fuery was granted 45 days to file an amended complaint to comply with the Court’s order at Doc.
9     23; while the order did not provide a due date for the amended pleading, October 20, 2018 marked
10    45 days from the Court’s filed original order on Defendants’ motion. (See Doc. 24 minute order).
11    Defendants respectfully provide this notice to the Court and to all parties to advise that Mr. Fuery
12    has not filed an Amended Complaint, nor requested additional time to comply with the Court’s
13    order.
14

15    Dated: November 5, 2018                       Respectfully submitted,
                                                    RIVERA & ASSOCIATES
16
                                                    /s/ Jill B. Nathan
17                                                  JILL B. NATHAN
                                                    Attorney for Defendants
18                                                  MARK CHERRY, A. STANLEY KUBOCHI,
                                                    HUBERT CHEN, JEFF HARRY,
19                                                  STEPHANIE MAROUN and JASON STRATTON
20

21

22

23

24

25

26

27

28


     _____________________________________________________________________________________________________
                                                         Notice of Non-Receipt of Plaintiff’s Amended Complaint
                                                                                                        Page 2
